DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive.
	Applicant argues that the new limitation “wherein the sinking amount of the protective film is decrease of a thickness of the protective film when a load is placed on the protective film” in claim 1 renders the “difference in heights of the outer end and the inner end of the contact surface” defined.  “Wherein the sinking amount…” as presently amended is only an additional limitation upon the protective film, so that “a difference in heights…” remains undefined.  For example, an apparatus as claimed could work upon a protective film having a sinking amount of 1 mm, 10 mm, or 100 mm depending upon material thickness, rigidity, and any other properties affecting a material’s “sinking amount”.  So “a difference in heights of [a structural component of the apparatus” must fall into a range of 1 mm, or 10 mm, or 100 mm, or any other “sinking amount” of any protective film material.  It should be noted that such a relationship between “a difference in heights…” and “a sinking amount” would NOT be indefinite in a method claim.  The present language is only indefinite because an apparatus must only be functionally capable of working upon some material, and materials worked upon can have an indefinite number of different properties so long as the apparatus is functionally capable of working upon such a material.

In response to applicant's argument that LEE does not teach “the collet is disposed in a tilted state to contact with the surface of the workpiece” because LEE teaches a nozzle (collet) having a variable angle, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  A collet with a variable angle is functionally capable of being disposed in a tilted state, so meets the claim.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 recites “an angle is formed by the contact surface and the surface of the workpiece, and the angle is from 0.5 to 1 degree”, but does not define a manner in which the surfaces form an angle.  Two surfaces could be utilized to form an angle in something else.  This will be read as “an angle of the contact surface relative to the surface of the workpiece is from 0.5 to 1 degree”.
Claim 1 recites “a difference in heights of the outer end and the inner end of the contact surface falls into a range of a sinking amount of the protective film, wherein the sinking amount of the protective film is decrease of a thickness of the protective film when a load is placed on the protective film” in lines 17-18.  This is limitation on a structural component based up a material worked upon (protective film).  Because an indefinite number of materials upon which the apparatus could work having an indefinite number of “sinking amounts”, the difference in heights of the apparatus structure claimed is not defined.
	Claim 4 recites “an area of the contact surface is smaller than an area of the protective film” in line 2.  Because this limitation defines a structural component (area of the contact surface) depending upon a material worked upon (protective film), where an indefinite number of materials having differing areas could be worked upon, the area of contact required in order to meet the claim is not defined.
Claim 5 recites “an angle is formed by the contact surface and the surface of the workpiece, and the angle is from 0.5 to 1 degree” in lines 16-17, but does not define a manner in which the surfaces form an angle.  Two surfaces could be utilized to form an angle in something else.  This will be read as “an angle of the contact surface relative to the surface of the workpiece is from 0.5 to 1 degree”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2015/0217557).
	Regarding claims 1 and 5, LEE teaches a peeling apparatus comprising a collet 20 having a contact surface at a peripheral part that is functionally capable of contacting a periphery of an end side of a surface of a film on a planar member (figs. 1, 2, and 5), has a suction hole ID portion within and surrounded by the contact surface (region between ID and ED; fig. 5), and a mechanism that lifts the collet pads 20 with respect to a workpiece, where the collet is lifted orthogonally relative to a workpiece such that a contact surface of the collet is tilted toward a surface of the workpiece when a film is removed from a workpiece from one side of the outer end and inner end would be functionally capable of falling into a range of a sinking amount of some protective film material worked upon (figs. 4A, 5, 11H, and 12B; paras. 43 and 48).  LEE teaches forming an angle with the contact surface and a surface of the workpiece (figs. 4A, 4B, of does not explicitly disclose the angle formed could be between 0.5 and 1 degree.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the apparatus of LEE would be functionally capable of producing an angle of between 0.5 and 1 degree because the apparatus lifts so that a contact surface changes from a horizontal (zero degrees) position to an angled position by orthogonal lifting, where an example disclosed in figures 4A and 4B shows a contact surface (bottom of portion 21) in an orientation greater than 1 degree from horizontal.
	Regarding claim 4, LEE shows that a contact area (bottom surface) of a collet 20 is functionally capable of being smaller than a film worked upon (fig. 11B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        November 28, 2021